Citation Nr: 0610881	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to July 27, 2001, for 
an award of a 10 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from September 1967 until 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Indeed, the veteran has not been 
sent any VCAA notice letter with respect to his earlier 
effective date claim.  Indeed, the only VCAA letter of 
record, dated in September 2001, only addressed a claim of 
entitlement to an increased rating.  Additionally, such 
correspondence did not sufficiently apprise the veteran of 
the division of responsibility between VA and a claimant in 
obtaining evidence.  For these reasons, further notice is 
necessary to correct these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of entitlement to an earlier 
effective date and inform him of the 
division of responsibility between him 
and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  If any evidence is received, in 
response to the above action or 
otherwise, then readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





